Per Curiam.

The plaintiff’ in the execution was entitled, under the statute — 2 Comp. L. § 5237 — to four days notice of the time and place at which the writ was returnable before any order of discharge could be made.
The appearance of the plaintiff’s attorney for the purpose of objecting to the hearing of the writ, until such notice had been given to the plaintiff can not be treated as a waiver.
In an action of trespass, when an original execution can issue against the body of a defendant, an alias execution may also issue against the body upon the return of the previous one, “not found.”
Ordered, that the proceedings of the commissioner be reversed, and the prisoner remanded to the custody of the sheriff.